Exhibit 10.26

 

LOGO [g636267g43l37.jpg]

INCENTIVE STOCK OPTION AGREEMENT

UNDER THE AEGERION PHARMACEUTICALS, INC.

2010 STOCK OPTION AND INCENTIVE PLAN

Name of Optionee:

Number of Option Shares:

Option Exercise Price per Share:

Grant Date:

Expiration Date:

Aegerion Pharmaceuticals, Inc. (the “Company”) hereby grants to the Optionee
named above an option (the “Stock Option”) to purchase on or prior to the
Expiration Date specified above all or part of the number of shares of Common
Stock, par value $0.001 per share (the “Stock”), of the Company specified above
at the Option Exercise Price per Share specified above subject to the terms and
conditions of the Company’s 2010 Stock Option and Incentive Plan (as amended
from time to time, the “Plan”) and the Company’s Long Term Incentive Program
(the “LTIP”). Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.

1.Exercisability Schedule. Except as set forth in Section 3, and subject to the
discretion of the Administrator under Section 2(b) of the Plan to accelerate the
exercisability of the Stock Option, the Stock Option will become exercisable on
December 31, 20     (the “Target Vesting Date”) as to the number of shares of
Stock1, if any, that corresponds to the Company’s level of achievement against
the performance goals on Exhibit A (the “Performance Goals”).

The determination of the level of achievement against the Performance Goals as
of the Target Vesting Date will be made by the Administrator pursuant to the
LTIP and Section 12 of the Plan and will be final and binding on the Optionee.
Following the Target Vesting Date, the Administrator will meet to review and
certify the level of achievement against the Performance Goals. Vesting, as
determined by the Administrator, will be deemed to be as of the Target Vesting
Date for purposes of the next paragraph.

 

 

1  Maximum of $100,000 per year as “incentive stock options” per Section 5(e) of
the Plan.



--------------------------------------------------------------------------------

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan. Any portion of the Stock Option that does not
vest on or before the Target Vesting Date shall be forfeited by the Optionee and
cancelled in its entirety.

2. Manner of Exercise.

(a) The Optionee may exercise this Stock Option from time to time on or prior to
the Expiration Date of this Stock Option by giving written notice to the Company
of his or her election to purchase some or all of the Option Shares that have
vested at the time of such notice. This notice shall specify the number of
Option Shares to be purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; or (iv) a combination of (i), (ii) and (iii) above. Payment
instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the shares attested to.

(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
issuance and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the

 

2



--------------------------------------------------------------------------------

Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof.

3. Termination of Employment.

(a) Termination Due to Death. If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option outstanding on such
date shall vest and become fully exercisable for the full amount of the Option
Shares set forth above and may thereafter be exercised by the Optionee’s legal
representative or legatee for a period of 12 months from the date of death or
until the Expiration Date, if earlier.

(b) Termination Due to Disability. If the Optionee’s employment terminates by
reason of the Optionee’s Disability (as defined in the Employment Agreement
between the Optionee and the Company; the “Employment Agreement”), any portion
of this Stock Option outstanding on such date shall vest and become fully
exercisable for the full amount of the Option Shares set forth above and may
thereafter be exercised by the Optionee for a period of 12 months from the date
of termination or until the Expiration Date, if earlier.

(c) Termination for Cause. If the Optionee’s employment terminates for Cause (as
defined in the Employment Agreement), any portion of this Stock Option
outstanding on the date of termination, even if exercisable, shall terminate
immediately and be of no further force and effect.

(d) Termination Without Cause or with Good Reason in Connection with a Sale
Event. In connection with a Sale Event (as defined in the Plan), if the
Optionee’s employment is terminated by the Company without Cause or by the
Optionee with Good Reason (in each case, as defined in the Employment
Agreement), the full amount of the Option Shares set forth above, if still
outstanding and unvested, shall vest and become fully exercisable; provided that
such termination without Cause or with Good Reason occurs within 18 months after
a Sale Event and the Optionee has fully executed an effective Release of Claims
(as defined in the Employment Agreement), in which case the Optionee shall have
90 days from the date of termination or until the Expiration Date, if earlier,
to exercise this Stock Option.

(e) Other Termination. Unless otherwise determined by the Administrator, if the
Optionee’s employment terminates for any reason other than in the circumstances
above, any portion of this Stock Option that has vested on such date may be
exercised for a period of three

 

3



--------------------------------------------------------------------------------

months from the date of termination or until the Expiration Date, if earlier.
Other than in the circumstances described in this Section 3, any portion of this
Stock Option has not vested on the date of termination shall terminate
immediately and be of no further force or effect.

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

4. Incorporation of Plan and LTIP. Notwithstanding anything herein to the
contrary, this Stock Option shall be subject to and governed by all the terms
and conditions of the Plan, including the powers of the Administrator set forth
in Section 2(b) of the Plan, and the LTIP.

5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6. Status of the Stock Option. This Stock Option is intended to qualify as an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), but the Company does not represent or warrant that this
Stock Option qualifies as such. The Optionee should consult with his or her own
tax advisors regarding the tax effects of this Stock Option and the requirements
necessary to obtain favorable income tax treatment under Section 422 of the
Code, including, but not limited to, holding period requirements. To the extent
any portion of this Stock Option does not so qualify as an “incentive stock
option,” such portion shall be deemed to be a non-qualified stock option. If the
Optionee intends to dispose or does dispose (whether by sale, gift, transfer or
otherwise) of any Option Shares within the one-year period beginning on the date
after the transfer of such shares to him or her, or within the two-year period
beginning on the day after the grant of this Stock Option, he or she will so
notify the Company within 30 days after such disposition.

7. Tax Withholding. The Optionee shall, not later than the date as of which the
grant, vesting, or exercise of this Stock Option becomes a taxable event for
Federal income tax purposes, pay to the Company or make arrangements
satisfactory to the Administrator for payment of any Federal, state, and local
taxes required by law to be withheld on account of such taxable event. The
Company shall have the authority to cause the minimum required tax withholding
obligation to be satisfied, in whole or in part, by withholding from shares of
Stock to be issued to the Optionee a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.

8. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.

9. Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Optionee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

 

4



--------------------------------------------------------------------------------

AEGERION PHARMACEUTICALS, INC.

By:  

 

  Mark Fitzpatrick, Chief Financial Officer

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

 

Optionee’s Signature

 

5



--------------------------------------------------------------------------------

Exhibit A

Performance Goals

Subject to the terms of this Agreement, the LTIP and the Plan, including,
without limitation, the Administrator’s authority to establish the level of
achievement against the Performance Goals, the Stock Option will vest and become
exercisable on the Target Vesting Date, as set forth below:

[Goals to be completed]

 

6